DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently no claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the thickness" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Scherkowski (US 2016/0256636) in view of Stoeber et al. (US 2019/0201674).
Scherkowski discloses (see Fig. 8) a tattoo needle comprising the following claim limitations:
(claim 1) a tattoo needle (see Fig. 8), having a plurality of needle tips (1,2,7 or 1,2,7,8; Fig. 8), an ink holding space (4, Fig. 8) being formed through an arrangement of the plurality of needle tips (as shown in Fig. 8); wherein when the tattoo needle is dipped into tattoo ink, the tattoo ink does not stick to a surface of the needle, and the tattoo ink is concentrated and contained in the ink holding space by the arrangement of the plurality of needle tips and cohesion of the tattoo ink, so that when the tattoo needle is dipped into the tattoo ink and a tattooing process is performed, a dyeing area of skin with the tattoo ink is a cross-sectional area of the ink holding space (see Abstract; [0011]; [0013]; [0015]; [0026]-[0027]; [0046]; ink supply reservoir expressly disclosed/defined between needles and during operation the ink from the reservoir in able to flow to the piercing tip); and
(claim 8) wherein the plurality of needle tips (1,2,7 or 1,2,7,8; Fig. 8) of the tattoo needle is in a circular arrangement (as shown in Fig. 8, plurality of needle tips forma bulbous distal arrangement), and the inside of the circular arrangement of the plurality of needle tips is the ink holding space (4) (as expressly shown in Fig. 8).
Scherkowski, as applied above, discloses a tattoo needle comprising all the limitations of the claim except for a multi-component alloy film having a hydrophobic property deposited on the plurality of needle tips by sputtering technology.  
However, Stoeber teaches similar tattooing needles ([0159]) comprising a multi-component alloy film ([0015]; [0027]; [0109]-[0110]; multi-component alloy layer expressly taught) having a hydrophobic property ([0129]) deposited on the plurality of needle tips by sputtering technology ([0109]; [0129]; sputtering application expressly disclosed) in order to beneficially provide specific enhanced properties to the outer surface of the needle useful for when the needle is used to puncture the skin and/or be used inside the human body ([0129]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Scherkowski to have a multi-component alloy film having a hydrophobic property deposited on the plurality of needle tips by sputtering technology in order to beneficially provide specific enhanced properties to the outer surface of the needle useful for when the needle is used to puncture the skin and/or be used inside the human body, as taught by Stoeber.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Scherkowski in view of Stoeber as applied to claim 8 above, and further in view of Dixon (US 2004/0116953).
Scherkowski in view of Stoeber, as applied above, discloses a tattoo needle comprising all the limitations of the claim except for an additional needle tip being further provided in the ink holding space.  
However, Dixon teaches (see Figs. 3-5B, 19 and 28A-28B) a similar tattoo needle (24, Figs. 3-5B) comprising a needle arrangement in the form of either a tri-point arrangement with three needles equally disposed about a generally circular perimeter (see 3-liner and/or 3-outline of Fig. 19) or a similar perimeter arrangement having an additional needle tip provided in the interior ink holding space (see 5-shader and/or 7-liner of Fig. 19) which are elements that are functional equivalents for providing various conventional needle arrangements for providing versatility and a wide variety of different tattooing functionality as needed ([0120]-[0121]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted the a similar perimeter arrangement having an additional needle tip provided in the interior ink holding space taught by Dixon for the tri-point arrangement with three needles equally disposed about a generally circular perimeter of Scherkowski because both elements were known equivalents for providing various conventional needle arrangements for providing versatility and a wide variety of different tattooing functionality as needed within the tattooing arts.  The substitution would have resulted in the predictable results of providing various conventional needle arrangements for providing versatility and a wide variety of different tattooing functionality as needed to the device of Scherkowski in view of Stoeber.

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  It is noted that claim 7 remains subject to a minor 112 rejection set forth above which must be cured before the subject matter of claim 7 can be in proper condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771